

UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.
 
STATE CORPORATION COMMISSION
 
 
BUREAU OF FINANCIAL INSTITUTIONS
 
 
RICHMOND, VIRGINIA
 
Written Agreement by and among
PREMIER FINANCIAL BANCORP, INC.
Huntington, West Virginia
 
ABIGAIL ADAMS NATIONAL BANCORP, INC.
Washington, D.C.
 
CONSOLIDATED BANK AND TRUST COMPANY
Richmond, Virginia
 
FEDERAL RESERVE BANK OF RICHMOND
Richmond, Virginia
and
 
STATE CORPORATION COMMISSION BUREAU OF FINANCIAL
INSTITUTIONS
Richmond, Virginia
Docket No. 10-141-WA/RB-SM



 
WHEREAS, Premier Financial Bancorp, Inc., Huntington, West Virginia (“Premier”),
is a registered bank holding company that owns and controls Abigail Adams
National Bancorp, Inc., Washington, D.C. (“AANBI”), a registered bank holding
company that owns and controls Consolidated Bank and Trust Company, Richmond,
Virginia (the



 
 

--------------------------------------------------------------------------------

 

“Bank”), a state-chartered bank that is a member of the Federal Reserve System,
and a national bank; and Premier also controls various state-chartered nonmember
banks;
WHEREAS, it is the common goal of Premier and AANBI (collectively, the
“Companies”), the Federal Reserve Bank of Richmond (the “Reserve Bank”), and the
State Corporation Commission Bureau of Financial Institutions (the “Bureau”) to
maintain the financial soundness of the Companies so that the Companies may
serve as a source of strength to the Bank and their national bank;
WHEREAS, the Companies, the Bank, the Reserve Bank, and the Bureau have mutually
agreed to enter into this Written Agreement (the “Agreement”); and
WHEREAS, on July 20 & 28, 2010, the boards of directors of Premier, AANBI, and
the Bank, at duly constituted meetings, adopted resolutions authorizing and
directing Marshall T. Reynolds, Robert W. Walker, and Doretha P. Fowlkes,
respectively, to enter into this Agreement on behalf of Premier, AANBI, and the
Bank, and consenting to compliance with each and every applicable provision of
this Agreement by Premier, AANBI, the Bank, and their respective
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u)
and 181 8(b)(3)).
NOW, THEREFORE, Premier, AANBI, the Bank, the Reserve Bank, and the Bureau agree
as follows:
 
Source of Strength
 
1.      The boards of directors of the Companies shall take appropriate steps to
fully utilize the Companies’ financial and managerial resources, pursuant to
section 225.4(a) of Regulation Y of the Board of Governors of the Federal
Reserve System (the “Board of



 
2

--------------------------------------------------------------------------------

 

Governors”) (12 C.F.R. § 225.4(a)), to serve as a source of strength to the Bank
and their national bank, including, but not limited to, taking steps to ensure
that the Bank complies with this Agreement, and any other supervisory action
taken by the Reserve Bank or the Bureau.
 
Board Oversight
 
2.     Within 60 days of this Agreement, the board of directors of the Bank
shall submit to the Reserve Bank and the Bureau a written plan to strengthen
board oversight of the management and operations of the Bank. The plan shall, at
a minimum, address, consider, and include:
(a) The actions that the board of directors will take to improve the Bank’s
condition and maintain effective control over, and supervision of, the Bank’s
major operations and activities, including but not limited to, lending, risk
management, internal controls, capital, earnings, liquidity, internal audit, and
funds management;
(b) the responsibility of the board of directors to monitor management’s
adherence to the Bank’s approved policies and procedures, and applicable laws
and regulations;
(c) the responsibilities of the board of directors’ committees and the scope and
frequency of committee meetings, with particular emphasis on the loan,
asset/liability, and audit committees;
(d) the Bank’s staffing needs, with particular emphasis on internal audit and
loan review; and
(e) a description of the information and reports that will be regularly reviewed
by the board of directors in its oversight of the operations and management of
the



 
3

--------------------------------------------------------------------------------

 

Bank, including information on the Bank’s adversely classified assets, allowance
for loan and lease losses (“ALLL”), capital, earnings, interest rate risk, and
liquidity.
 
Asset Improvement
 
3.      The Bank shall not, directly or indirectly, extend, renew, or
restructure any credit to or for the benefit of any borrower, including any
related interest of the borrower, whose loans or other extensions of credit are
criticized in the reports of examination of the Bank conducted by the Bureau
that commenced on November 30, 2009 (the “Report of Examination”) or in any
subsequent report of examination, without the prior approval of a majority of
the full board of directors or a designated committee thereof. The board of
directors or its committee shall document in writing the reasons for the
extension of credit, renewal, or restructuring, specifically certifying that:
(i) the Bank’s risk management policies and practices for loan workout activity
are acceptable; (ii) the extension of credit is necessary to improve and protect
the Bank’s interest in the ultimate collection of the credit already granted and
maximize its potential for collection; (iii) the extension of credit reflects
prudent underwriting based on reasonable repayment terms and is adequately
secured; and all necessary loan documentation has been properly and accurately
prepared and filed; (iv) the Bank has performed a comprehensive credit analysis
indicating that the borrower has the willingness and ability to repay the debt
as supported by an adequate workout plan, as necessary; and (v) the board of
directors or its designated committee reasonably believes that the extension of
credit will not impair the Bank’s interest in obtaining repayment of the already
outstanding credit and that the extension of credit or renewal will be repaid
according to its terms. The written certification shall be made a part of the
minutes of the meetings of the board of directors or its committee, as
appropriate, and a copy of the signed certification,



 
4

--------------------------------------------------------------------------------

 

together with the credit analysis and related information that was used in the
determination, shall be retained by the Bank in the borrower’s credit file for
subsequent supervisory review. For purposes of this Agreement, the term “related
interest” is defined as set forth in section 215.2(n) of Regulation O of the
Board of Governors of the Federal Reserve System (the “Board of Governors”) (12
C.F.R. § 2 15.2(n)).
 
4.    (a)     Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Bureau an acceptable written plan designed to improve the
Bank’s position through repayment, amortization, liquidation, additional
collateral, or other means on each loan or other asset in excess of $190,000,
including OREO, that (i) is past due as to principal or interest more than 90
days as of the date of this Agreement; (ii) is on the Bank’s problem loan list;
or (iii) was adversely classified in the Report of Examination.
       (b)     Within 30 days of the date that any additional loan or other
asset in excess of $190,000, including OREO, becomes past due as to principal or
interest for more than 90 days, is on the Bank’s problem loan list, or is
adversely classified in any subsequent report of examination of the Bank, the
Bank shall submit to the Reserve Bank and the Bureau an acceptable written plan
to improve the Bank’s position on such loan or asset.
       (c)     Within 30 days after the end of each calendar quarter thereafter,
the Bank shall submit a written progress report to the Reserve Bank and the
Bureau to update each asset improvement plan, which shall include, at a minimum,
the carrying value of the loan or other asset and changes in the nature and
value of supporting collateral, along with a copy of the Bank’s current problem
loan list, a list of all loan renewals and extensions without full collection of
interest in the last quarter, and past due/non-accrual report.



 
5

--------------------------------------------------------------------------------

 

Allowance for Loan and Lease Losses
 
5.     (a)      The Bank shall, within 30 days from the receipt of any federal
or state report of examination, charge off all assets classified “loss” unless
otherwise approved in writing by the Reserve Bank and the Bureau. Thereafter,
the Bank shall, within 30 days from the receipt of any federal or state report
of examination, charge off all assets classified “loss” unless otherwise
approved in writing by the Reserve Bank and the Bureau.
        (b)  Within 60 days of this Agreement, the Bank shall review and revise
its ALLL methodology consistent with relevant supervisory guidance, including
the Interagency Policy Statements on the Allowance for Loan and Lease Losses,
dated July 2, 2001 (SR 01-17 (Sup)) and December 13, 2006 (SR 06-17), and the
findings and recommendations regarding the ALLL set forth in the Report of
Examination, and submit a description of the revised methodology to the Reserve
Bank. The revised ALLL methodology shall be designed to maintain an adequate
ALLL and shall address, consider, and include, at a minimum, the reliability of
the Bank’s loan grading system, the volume of criticized loans, concentrations
of credit, the current level of past due and nonperforming loans, past loan loss
experience, evaluation of probable losses in the Bank’s loan portfolio,
including adversely classified loans, and the impact of market conditions on
loan and collateral valuations and collectability.
        (c)      Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Bureau an acceptable written program for the maintenance of
an adequate ALLL. The program shall include policies and procedures to ensure
adherence to the revised ALLL methodology and provide for periodic reviews and
updates to the ALLL methodology, as appropriate. The program shall also provide
for a review of the ALLL by the board of directors on at least a quarterly
calendar basis. Any deficiency found in the ALLL shall be



 
6

--------------------------------------------------------------------------------

 

remedied in the quarter it is discovered, prior to the filing of the
Consolidated Reports of Condition and Income, by additional provisions. The
board of directors shall maintain written documentation of its review, including
the factors considered and conclusions reached by the Bank in determining the
adequacy of the ALLL.
                     (d)      During the term of this Agreement, the Bank shall
submit to the Reserve Bank and the Bureau, within 30 days after the end of each
calendar quarter, a written report regarding the board of directors’ quarterly
review of the ALLL and a description of any changes to the methodology used in
determining the amount of ALLL for that quarter.
 
Capital Plan
 
6.      Within 60 days of this Agreement, the Companies and the Bank shall
jointly submit to the Reserve Bank and the Bureau an acceptable written plan to
maintain sufficient capital at the Bank. The plan shall, at a minimum, address,
consider, and include the Bank’s current and future capital requirements,
including:
         (a)  Compliance with the Capital Adequacy Guidelines for State Member
Banks: Risk-Based Measure and Tier 1 Leverage Measure, Appendices A and B of
Regulation H of the Board of Governors (12 C.F.R. Part 208, App. A and B);
         (b)  the adequacy of the Bank’s capital, taking into account the volume
of classified credits, concentrations of credit, ALLL, current and projected
asset growth, and projected retained earnings;
         (c)  the source and timing of additional funds to fulfill the Bank’s
future capital and loan loss reserve needs; and
         (d)  the requirements of section 225.4(a) of Regulation Y of the Board
of Governors (12 C.F.R. § 225.4(a)) that the Companies serve as a source of
strength to the Bank.


 
7

--------------------------------------------------------------------------------

 
 
7.      The Companies and the Bank shall notify the Reserve Bank and the Bureau,
in writing, no more than 30 days after the end of any quarter in which any of
the Bank’s capital ratios (total risk-based, Tier 1, or leverage) fall below the
approved capital plan’s minimum ratios. Together with the notification, the
Companies and the Bank shall submit an acceptable written plan that details the
steps the Companies and the Bank will take to increase the Bank’s capital ratios
to or above the approved capital plan’s minimums.
 
Asset Improvement
 
8.  (a)    Within 60 days of this Agreement, the Companies and the Bank shall
submit to the Reserve Bank and the Bureau a strategic plan to improve the Bank’s
earnings and budget for the remainder of 2010. The written plan and budget shall
include, but not be limited to:
                 (i) a realistic and comprehensive budget for the remainder of
the calendar year 2010, including income statement and balance sheet
projections; and
                 (ii) a description of the operating assumptions that form the
basis for, and adequately support, major projected income, expense, and balance
sheet components.
        (b)     A strategic plan and budget for each calendar year subsequent to
2010 shall be submitted to the Reserve Bank and the Bureau at least 30 days
prior to the beginning of that calendar year.
 
Liquidity/Funds Management
 
9.     Within 60 days of this Agreement, the Bank shall submit to the Reserve
Bank and the Bureau an acceptable written plan designed to enhance management of
the Bank’s



 
8

--------------------------------------------------------------------------------

 

liquidity position and funds management practices. The plan shall, at a minimum,
address, consider, and include:
                     (a)  Measures to enhance the monitoring, measurement and
reporting of the Bank’s liquidity position to the board of directors; and
                     (b)  specific liquidity targets and parameters and the
maintenance of sufficient liquidity to meet contractual obligations and
unanticipated demands.
 
10.  Within 60 days of this Agreement, the Bank shall submit to the Reserve Bank
and the Bureau an acceptable revised written contingency funding plan that, at a
minimum, identifies available sources of liquidity and includes enhanced adverse
scenario planning.
 
Dividends
 
11.  (a)     The Companies and the Bank shall not declare or pay any dividends
without the prior written approval of the Reserve Bank and the Director of the
Division of Banking Supervision and Regulation of the Board of Governors, and,
as to the Bank, the Bureau.
          (b)  All requests for prior approval shall be received by the Reserve
Bank and the Bureau at least 30 days prior to the proposed dividend declaration
date. All requests shall contain, at a minimum, current and projected
information, as appropriate, on the Companies’ capital, earnings, and cash flow;
the Bank’s capital, asset quality, earnings and ALLL needs; and identification
of the sources of funds for the proposed payment. For requests to declare or pay
dividends, the Companies and the Bank, as appropriate, must also demonstrate
that the requested payment of dividends is consistent with the Board of
Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and



 
9

--------------------------------------------------------------------------------

 

Bank Holding Companies, dated November 14, 1985 (Federal Reserve Regulatory
Service, 4-877 at page 4-323), and the provisions of Section 6.1-56 of the Code
of Virginia.
 
Debt and Stock Redemption
 
12.  (a)    The Companies shall not, directly or indirectly, incur, increase, or
guarantee any debt without the prior written approval of the Reserve Bank. All
requests for prior written approval shall contain, but not be limited to, a
statement regarding the purpose of the debt, the terms of the debt, and the
planned source(s) for debt repayment, and an analysis of the cash flow resources
available to meet such debt repayment.
          (b)     The Companies shall not, directly or indirectly, purchase or
redeem any shares of its stock without the prior written approval of the Reserve
Bank.
 
Compliance with Laws and Regulations
 
13.     In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, the Companies and the Bank
shall comply with the notice provisions of section 32 of the FDI Act (12 U.S.C.
§ 183 1i) and Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§
225.71 et seq.).
 
14.  The Companies and the Bank shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation’s
regulations (12 C.F.R. Part 359).
 
Compliance with the Agreement
 
15.  Within 30 days after the end of each calendar quarter following the date of
this Agreement, the Companies and the Bank shall submit to the Reserve Bank and
the



 
10

--------------------------------------------------------------------------------

 

Bureau written progress reports detailing the form and manner of all actions
taken to secure compliance with this Agreement and the results thereof.
 
Approval and Implementation of Plans and Program
 
16.     (a)     The Bank, and, as applicable, the Companies, shall submit
written plans, and a program that are acceptable to the Reserve Bank and the
Bureau within the applicable time periods set forth in paragraphs 4(a), 4(b),
5(c), 6, 7, 9, and 10 of this Agreement.'
          (b)  Within 10 days of approval by the Reserve Bank and the Bureau,
the Bank, and, as applicable, the Companies, shall adopt the approved plans and
program. Upon adoption, the Bank, and, as applicable, the Companies, shall
promptly implement the approved plans and program and thereafter fully comply
with them.
          (c)  During the term of this Agreement, the approved plans and program
shall not be amended or rescinded without the prior written approval of the
Reserve Bank and the Bureau.
 
Communications
 
17.     All communications regarding this Agreement shall be sent to:
 
(a)  
Mr. Eugene W. Johnson, Jr. Vice President

Federal Reserve Bank of Richmond
P.O. Box 27622
Richmond, VA 23261-7622
 
(b)  
Mr. John M. Crockett

Deputy Commissioner
State Corporation Commission Bureau of Financial Institutions
Post Office Box 640
Richmond, Virginia 23218



 
11

--------------------------------------------------------------------------------

 
 
(c)  
Mr. Robert W. Walker

Chief Executive Officer
Premier Financial Bancorp, Inc.
2883 Fifth Avenue
Huntington, West Virginia 25702
 
(d)  
Mr. Robert W. Walker

Chairman, CEO and President
Abigail Adams National Bancorp, Inc.
1130 Connecticut Avenue, Suite 200
Washington, D.C. 20036
 
(c)  
Mr. Duane K. Bickings

Chief Executive Officer
Consolidated Bank and Trust Company
Post Office Box 26823
Richmond, Virginia 23212
 
Miscellaneous
 
18.  Notwithstanding any provision of this Agreement, the Reserve Bank and the
Bureau may, in their sole discretion, grant written extensions of time to the
Companies and the Bank to comply with any provision of this Agreement.
 
19.  The provisions of this Agreement shall be binding upon the Companies and
the Bank, and their institution-affiliated parties, in their capacities as such,
and their successors and assigns.
 
20.  Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank
and the Bureau.
 
21.  The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, the Bureau, or any other federal or
state agency from taking any other action affecting the Companies and the Bank,
or any of their current or former institution-affiliated parties and their
successors and assigns.



 
12

--------------------------------------------------------------------------------

 

              22.     Pursuant to section 50 of the FDI Act (12 U.S.C. § 183
1aa), this Agreement is enforceable by the Board of Governors under section 8 of
the FDI Act (12 U.S.C. § 1818).
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 29th day of July, 2010.
 
PREMIER FINANCIAL BANCORP, INC.                FEDERAL RESERVE BANK
OF RICHMOND
 
By: /s/ Marshall T. Reynolds                                          By: /s/
Eugene W. Johnson, Jr.                                                      
Marshall T. Reynolds                                                     Eugene
W. Johnson, Jr.
Chairman                                                                       Vice
President
 
ABIGAIL ADAMS NATIONAL                                 STATE CORPORATION
COMMISSION
BANCORP, INC.                                                        BUREAU OF
FINANCIAL INSTITUTIONS
 
 
By: /s/ Robert W. Walker                                              By: /s/
John M. Crockett                                                      
Robert W. Walker                                                        John M.
Crockett
Chairman, CEO and President                                      Deputy
Commissioner
 
CONSOLIDATED BANK AND
TRUST COMPANY
 
By: /s/ Doretha P.
Fowlkes                                                              
Doretha P. Fowlkes
Chairwoman of the Board
 
 
 
 
 
13

--------------------------------------------------------------------------------

 